DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 03/04/2022 have been entered. The amendments canceled claims 1-7. Consequently, claims 8-20 remain pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 03/04/2022, with respect to the rejection of claim 8 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are set forth in view of previously cited Evans et al. (US 2011/0214278 A1), Klem et al. (US 2017/ 0028405 A1) and Gerber et al. (US 6,092,747 A). See the current rejections below.
Claim Objections
Claim 16 is objected to because of the following informalities:  it appears the recitation “and configured for” in line 17 should read ‘and the airstream is configured for’ in order to avoid any potential confusion.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 16-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 16: the claim recites “a blower motor configured…to provide an airstream having a velocity within the range of 20 cfm and 110 cfm, and [the airstream is] configured for removing stray fibers from an environment…” However, no support could be found in the specification for said recitation. The only portion of the specification that discusses airflow in units of cfm is ¶ [0060] which states in its entirety, “Referring again to Fig. 7, the airflow AF3 encircling the motor 36 cools the motor 36. In the illustrated embodiment, the airflow AF3 is in a range of from about 20.0 cubic feet per minute (cfm) to about 110.0 cfm. However, in other embodiments, the airflow AF3 can be less than about 20.0 cfm or more than about 110.0 cfm, sufficient to cool the motor 36.” Therefore, said recitation enters new matter into the disclosure. The airflow encircling the motor is not the same as the airstream for removing stray fibers. The specification does not appear to prescribe numerical velocity values for the airstream for removing stray fibers. Further, cfm are units of volumetric flow rate not velocity. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 15: it is unclear if the “inlet assembly” is the same as or additional to the inlet assembly of claim 8. They are currently being interpreted to be the same. Appropriate correction is required.
Regarding claim 16: it is unclear if the “airstream having a velocity within the range of 20 cfm and 110 cfm” is the same as or different than the “airstream flowing through the discharge mechanism”. Further, it is unclear what is meant by “velocity within…20 cfm and 110 cfm, because cfm are units of volumetric flow rate not velocity.
________________________________________
Examiner notes that no art has been applied to claims 16-20; however, the claims as currently presented are not deemed allowable over the prior art, and applicant is required to clarify the claims in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 2011/0214278 A1), in view of Klem et al. (US 2017/0028405 A1) and Gerber et al. (US 6,092,747 A).
Regarding claim 8: Evans discloses a machine for distributing loosefill insulation material from a package of compressed loosefill insulation material, the machine comprising: 
a chute (14, fig. 2) having an inlet end (16) and an outlet end (18), the inlet end configured to receive compressed loosefill insulation material (¶ [0005]);
a lower unit (12) having:
a front panel (52, fig. 3);
a back panel (58) opposing the front panel (see fig. 3);
a left side panel (54, fig. 2);
a right side panel (56) opposing the left side panel (see fig. 2);
a shredding chamber (23, fig. 2) defined by the front panel, back panel, left side panel and right side panel and configured to receive the compressed loosefill insulation material from the outlet end (18, fig. 2) of the chute, the shredding chamber including a plurality of shredders (24a, 24b) configured to shred, pick apart and condition the loosefill insulation material (¶ [0025]);
an agitator (26);
a discharge mechanism (28) mounted to receive the conditioned loosefill insulation material exiting the shredding chamber (23), the discharge mechanism configured to distribute the conditioned loosefill insulation material into an airstream (¶ [0028]); and
a blower (36) configured to provide the airstream flowing through the discharge mechanism (¶ [0028]);
an inlet assembly mounted in a framework of a side panel and including a screen (see annotated fig. 3 of Evans below).

    PNG
    media_image1.png
    330
    509
    media_image1.png
    Greyscale

Annotated Figure 3 of Evans


Evans is silent regarding a front access assembly configured to cover a portion of the front panel and configured to be removed from the lower unit.
However, Klem teaches a comminutor comprising a front panel (114, fig. 1) and side panels (116), and the front panel includes a removable front access assembly (below elements 210, 212) configured to cover a portion of the front panel, thereby making internal components, such as the shredder, visible and thus easily accessible (¶ [0171], last 4 lines; also see figs. 2, 3). Klem further teaches that the removable front access assembly is for carrying out maintenance work (¶ [0050]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans’s front panel to include a removable front access assembly that covers a portion of the front panel and when removed makes the shredders visible and accessible for carrying out maintenance work, as taught by Klem.
Evans is silent regarding the inlet assembly being mounted in a framework of the removable front access assembly and including a filter adjacent to the screen.
However, Gerber teaches a machine for distributing loosefill insulation (col. 1, lns. 5-10) comprising a front panel including a framework having an inlet assembly comprising a filter (32, figs. 1, 3, 6) mounted therein and configured to allow air exterior to the machine to enter and flow through the machine (see fig. 6).
Because Gerber teaches that it is known to provide a front panel with a framework including an inlet assembly comprising a filter, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the screen of Evans to the front panel and include a filter adjacent to it, since selecting from known configurations of inlet assemblies allowing for sufficient functionality would be obvious to the skilled artisan.
The proposed modifications would result in Evans having an air inlet on the removable front access assembly and made up of a combination of the screen and filter; and removal of the removable front access assembly would make the filter, the plurality of shredders, the agitator, and the discharge mechanism accessible for inspection, replacement, and repair.
Regarding claim 9, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above teaches that when the removable front access assembly (taught by Klem) is removed from the lower unit (12, fig. 2 of Evans), the plurality of shredders (24a, 24b of Evans) and an agitator (26 of Evans) are visible.
Regarding claim 10, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above teaches that when the removable front access assembly (taught by Klem) is removed from the lower unit (12, fig. 2 of Evans), the blower (36 of Evans) is visible and accessible for inspection, replacement, and repair.
Regarding claim 13, which depends on claim 8: the modification of Evans in view of Klem set forth in claim 8 above teaches the removable front access assembly (taught by Klem) includes a first aperture configured to receive a machine outlet (32, fig. 1 of Evans).
Regarding claim 15, which depends on claim 8: the modification of Evans in view of Klem and Gerber set forth in claim 8 teaches the removable front access assembly includes an inlet assembly configured to allow air exterior to the machine to enter and flow through the machine (see figs. 1, 6 of Gerber, inlet assembly 32 allows air exterior to the machine to enter and flow through the machine).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Klem and Gerber, and further in view of Selby et al. (WO 2011/075129 A1).
Regarding claim 11, which depends on claim 8: Evans discloses a control panel (see fig. 3, directly below arrow 18) configured to direct operating characteristics of the machine, but the modification of Evans in view of Klem and Gerber set forth in claim 8 above is silent regarding the control panel being part of the removable front access assembly.
However, Selby teaches a shredder comprising a control center (714, fig. 1) in the form of a box having a front access assembly that is removable via a latch, the front access assembly allowing access to the controller (68) mounted in the box, and the door has a touch-screen display (716) and a controller (68) mounted in it (see annotated fig. 1 of Selby below, ¶¶ [0093], [0094]). 

    PNG
    media_image2.png
    391
    406
    media_image2.png
    Greyscale

Annotated Figure 1 of Selby


Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans such that the control panel is located on the removable front access assembly, as taught by Selby, since it has been held that rearranging parts known in the prior art is an obvious modification, on condition that the operation of the machine is not modified by the rearrangement (MPEP 2144.04 VI).
Regarding claim 12, which depends on claim 8: the modification of Evans in view of Klem and Gerber set forth in claim 8 above is silent regarding the removable front access assembly including a display configured to visually show operating characteristics of the machine.
However, Selby teaches a shredder comprising a control center (714, fig. 1) in the form of a box having a front access assembly that is removable via a latch, the front access assembly allowing access to a controller (68) mounted in the box, and the door has a touch-screen display (716) mounted on it (see annotated fig. 1 of Selby below). Selby further teaches that “the touch-screen display 716 can display real-time operating parameters” (¶ [0093]).

    PNG
    media_image3.png
    391
    406
    media_image3.png
    Greyscale

Annotated Figure 1 of Selby

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Evans with a display on the front access assembly for displaying real-time operating characteristics of the machine, as taught by Selby.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, in view of Klem and Gerber, and further in view of Dziesinski et al. (US 7,284,715 B2).
Regarding claim 14, which depends on claim 8: the modification of Evans in view of Klem and Gerber set forth in claim 8 above does not explicitly disclose that the removable front access assembly includes a second aperture configured to receive an electrical power cord connector. However, it appears that Evans has one (see annotated fig. 1 of Evans below).

    PNG
    media_image4.png
    186
    388
    media_image4.png
    Greyscale

Annotated Figure 1 of Evans


And Dziesinski teaches a shredder comprising a panel (18, fig. 8) having an aperture for receiving an electrical power cord connector (28) for connecting a main power supply (col. 12, lns. 4-7).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Evans such that the possible cord connector in fig. 1 above is an electrical power cord connector for connecting a main power supply, as taught by Dziesinski. The proposed modification would result in Evans having an aperture in the removable access assembly configured to receive the electrical power cord connector.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                           
/JESSICA CAHILL/Primary Examiner, Art Unit 3753